t c memo united_states tax_court theodore w banis jr petitioner v commissioner of internal revenue respondent docket no 13155-02l filed date p timely petitioned this court to review r’s determination to proceed with collection of assessments against p for after concessions by both parties only remains in issue p alleges that his liability for was paid_by the trustee in his bankruptcy proceeding and that respondent specifically acknowledges the satisfaction of his liability in a closing letter r alleges the trustee’s payments to r were applied in their entirety to the closing letter concerns a proposed additional_amount of tax and related adjustments which were dropped on the basis of information provided by p and the assessments relating to p’s self-determined tax_liability for remain unpaid held on the basis of the evidence the determination by r’s appeals officer to proceed with collection of the assessments against p for is sustained theodore w banis jr pro_se ann m welhaf for respondent memorandum findings_of_fact and opinion halpern judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of income taxes and additions to tax for calendar years through during the trial the parties made concessions with respect to respondent conceded that collection is improper for petitioner conceded and respondent agreed that collection for is proper after application by respondent of two credits to petitioner’s account in the amounts of dollar_figure and dollar_figure petitioner also conceded that collection is proper for the only issue remaining in dispute is respondent’s determination to proceed with collection for unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation and the supplemental stipulation of facts with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in accokeek maryland on date respondent mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy covering on date petitioner timely filed a form request for a collection_due_process_hearing request for hearing for on date a face-to-face hearing was held involving petitioner and jacqueline sansbury an internal_revenue_service irs appeals officer with the irs appeals_office in baltimore maryland appeals officer sansbury on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sustaining the proposed collection action against petitioner for all years petitioner’s petition and amended petition challenging respondent’s determination were filed august and date respectively facts pertaining to on date petitioner filed his individual_income_tax_return form 1040a u s individual_income_tax_return showing total_tax due of dollar_figure total_tax withheld of dollar_figure and a balance due of dollar_figure which petitioner failed to remit with his return transcript sec_1 of petitioner’s account for show that on date respondent assessed a tax_liability of dollar_figure gave a credit for the dollar_figure of withheld taxes assessed an addition_to_tax for failure to pay of dollar_figure and assessed interest of dollar_figure the total assessment of dollar_figure was listed as the assessed balance for in the notice_of_levy covering that year in a notice of proposed changes form cp dated date the cp letter respondent’s philadelphia service_center advised petitioner of proposed changes to petitioner’s return that would result in additional tax penalty and interest due in the sum of dollar_figure the proposed changes consisted of a dollar_figure net increase in taxable_income dollar_figure of nonemployee compensation reported on form 1099-misc miscellaneous income dollar_figure reported by nationwide life_insurance co nationwide and dollar_figure by ford motor credit less a dollar_figure deduction for percent of a proposed self-employment_tax self-employment_tax an accuracy related penalty and interest from date to date each of the transcripts in evidence is derived from current account information in respondent’s master_file in general transcripts are obtained by entering various command codes eg mftra txmoda into respondent’s integrated data retrieval system idrs in order to obtain a particular transcript idrs is essentially the interface between respondent’s employees and respondent’s various computer systems see crow v commissioner tcmemo_2002_149 n on date petitioner faxed to respondent a copy of a order of a united_states bankruptcy court the bankruptcy court order which in effect required that payments due from nationwide to petitioner be made directly to the trustee in bankruptcy of petitioner and mrs banis the trustee and a letter dated date from the trustee to the philadelphia service_center explaining that an earlier proposal to assess a negligence_penalty against petitioner based upon a form 1099-misc was in error because petitioner did not receive the payment which pursuant to the order was made directly to the trustee for disbursement to creditors on date the philadelphia service_center sent a closing letter form cp to petitioner pertaining to the closing letter which provides in pertinent part as follows closing letter thank you for giving us more information about the income we recently wrote to you about we are pleased to tell you that with your help we were able to clear up the differences between your records and your payers’ records if you sent us a payment based on our proposed changes we will refund it to you if you owe no other taxes or have no other debts the law requires us to collect if you have already received a notice_of_deficiency you may disregard it you won’t need to file a petition with the united_states tax_court to reconsider the tax you owe if you have already filed a petition the office of the district_counsel will contact you on the final closing of this case in her notice_of_determination sustaining the proposed collection action for appeals officer sansbury stated in pertinent part as follows for tax_year ending i reviewed idrs transcripts and reviewed the taxpayer’s original return and determined mr banis owes the tax due i explained to mr banis the closing letter he received from the internal_revenue_service for was in response to him providing documentation that the income reported was incorrect however the tax that is due for is correct opinion i introduction if any person liable for federal tax_liability neglects or refuses to make payment within days of notice_and_demand the secretary is authorized to collect the tax by levy on that person’s property sec_6331 as a general_rule at least days before taking such action the secretary must provide the person with a written final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person sec_6331 upon request the person is entitled to an administrative review hearing before respondent’s appeals_office appeals_office hearing sec_6330 if dissatisfied with the appeals_office determination the person may seek judicial review in the tax_court or a federal district_court as appropriate sec_6330 sec_6330 requires that the appeals officer at the appeals_office hearing obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 prescribes the relevant matters that a person may raise at an appeals_office hearing including spousal defenses the appropriateness of respondent’s proposed collection action and possible alternative means of collection a taxpayer may contest the existence or amount of the underlying tax_liability at an appeals_office hearing only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 an appeals_office determination under sec_6330 is reviewed for abuse_of_discretion whereas a determination regarding the underlying tax_liability under sec_6330 is subject_to de novo review see 114_tc_604 114_tc_176 at issue in this case is respondent’s right to collect petitioner’s self-determined tax_liability for ie the amount set forth as petitioner’s tax_liability on his return plus related interest and an addition_to_tax in 122_tc_1 we held that a taxpayer’s challenge to his self-determined tax_liability at an appeals_office hearing constitutes a permissible challenge to the underlying tax_liability under sec_6330 unlike the taxpayer in montgomery however petitioner is not disputing the accuracy of his self-determined tax_liability rather he alleges that the liability has been paid_by the trustee we have not specifically decided whether such a claim involves a determination under sec_6330 relating to the existence or amount of the underlying tax_liability entitled to de novo review by this court or a sec_6330 determination relating to an unpaid tax subject_to review for abuse_of_discretion in 120_tc_114 we considered an analogous issue whether the appeals officer was correct in determining that the taxpayer’s self- determined tax_liabilities had not been discharged in bankruptcy but in sustaining the appeals officer’s determination to proceed with collection in washington we did not specifically address the appropriate standard of review in this case all of the evidence contained in the trial record including copies of irs transcripts covering petitioner’s taxable years which were introduced into evidence during the trial was available to appeals officer sansbury in making her determination for the reasons discussed in section ii infra our review of that evidence causes us to sustain appeals officer sansbury’s determination to proceed with collection whether we apply an abuse_of_discretion or a de novo standard of review therefore as in washington v commissioner supra we decline to explicitly adopt a standard of review cf 121_tc_111 in sustaining the appeals officer’s determination that unpaid tax_liabilities were not discharged in bankruptcy and that collection should proceed we applied an abuse_of_discretion standard of review under circumstances in which the petitioner had received a notice_of_deficiency thereby precluding him from challenging the existence or amount of the underlying tax_liability under sec_6330 ii the trustee did not discharge petitioner’s liabilities petitioner objects to appeals officer sansbury’s determination solely on the basis that his tax and tax- related ie interest and addition-to-tax liabilities for were discharged out of the payments made by the trustee to the irs and respondent specifically acknowledges the discharge of those liabilities in the closing letter petitioner’s position is set forth in his request for hearing in pertinent part as follows i do not agree that i owe the taxes identified on the notice_of_intent_to_levy for tax_year the adjustments made to my tax_return for are incorrect the non-employee compensation identified by irs for was not paid to me the money was paid to the trustee of my chapter bankruptcy case 93-5-5237-js the money was part of over dollar_figure collected by the trustee from money owed me by nationwide insurance_company pursuant to a court order dated date nationwide insurance_company was directed to pay directly to the trustee all money owed me from my agents’ security compensation plan and deferred incentive credits plan monthly payments from nationwide went directly to the trustee from through for disbursement by the trustee under the bankruptcy all taxes owed should have been paid_by the trustee the trustee’s final report shows that dollar_figure was paid to the irs for taxes thus the amounts you are showing as overdue should be a part of this dollar_figure i have attempted to correct this matter many times in the past few years i have received a closing letter dated date indicating that all l996 taxes have been paid copy enclosed and do not understand why i continue to receive notices that i still owe unpaid taxes for that year appeals officer sansbury reviewed idrs transcripts of petitioner’s account for and determined that dollar_figure had been credited to petitioner’s account for the transcripts confirm the payment of dollar_figure under the transaction code accompanied in all but one case by the description subsequent payment undesignated bankruptcy and accompanied in that one case by the description subsequent payment no payments by the trustee are reflected in the transcript of petitioner’s account for in fact the only payment reflected in the transcript for is dollar_figure for withheld taxes the form_4340 certificate of assessments and payments for also reflects that there was no payment for that year other than a credit for dollar_figure of withheld taxes we have repeatedly held that a form_4340 or a computer printout of a taxpayer’s transcript of account absent a showing of irregularity provides sufficient verification of the taxpayer’s outstanding liability and that a valid assessment has been made to satisfy the requirements of sec_6330 see eg 115_tc_35 roberts v commissioner tcmemo_2004_100 tornichio v commissioner tcmemo_2002_291 howard v commissioner tcmemo_2002_81 in light of petitioner’s failure to demonstrate any irregularity in the preparation of the transcripts of petitioner’s account for we find that those transcripts accurately reflect the assessed liabilities and payments thereof for those years see davis v commissioner supra pincite tornichio v commissioner supra we also agree with appeals officer sansbury that the closing letter concerns the proposed additions to income and related adjustments for not the assessments based upon petitioner’s self-determined tax_liability for that year the close proximity in time between petitioner’s date fax of the there is no explanation in the record of the discrepancy between the dollar_figure credited by respondent to petitioner’s account for and the dollar_figure alleged by petitioner on the basis of the trustee’s final report which is not in evidence to have been paid to the irs for taxes the dollar_figure difference is inconsequential and if that additional_amount was paid to the irs for a year other than it was not the year in issue bankruptcy court order and of the trustee’s letter explaining that amounts paid_by nationwide directly to the trustee were erroneously included on a form 1099-misc issued to petitioner and the closing letter which begins t hank you for giving us more information about the income we recently wrote to you about indicates that the latter was written in response to the former moreover it is clear that petitioner’s date fax was prompted by the cp letter from respondent’s philadelphia service_center to petitioner which proposed to increase petitioner’s income by amounts reported on miscs as paid to petitioner by nationwide and ford motor credit during that year a further indication that the closing letter concerns the proposed additional tax not petitioner’s self- determined unpaid tax is provided by the following sentence contained therein if you have already received a notice_of_deficiency you may disregard it a notice_of_deficiency is issued in connection with an additional_amount of tax not with respect to a self-determined unpaid tax which is immediately assessed pursuant to sec_6201 lastly appeals officer sansbury provided unchallenged testimony that a closing letter cp is customarily issued in connection with a notice of proposed changes cp-2000 iii conclusion appeals officer sansbury’s determination affirming the proposed levy action against petitioner for is sustained to reflect concessions and the foregoing decision will be entered under rule
